IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,485


EX PARTE CHRIS ANTHONY ROBINSON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 877593 IN THE 177TH DISTRICT COURT

FROM HARRIS COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
kidnapping and sentenced to imprisonment for forty-five years.  His conviction was affirmed,
Robinson v. State, No. 14-02-1235-CR (Tex. App. - Houston [14th], delivered May 27, 2004, no
pet.).
	Applicant contends that he was denied an opportunity to file a timely petition for
discretionary review because the Court of Appeals failed to timely notify him that his appeal had
been affirmed after counsel filed an Anders brief and was allowed to withdraw, and Applicant had
filed a pro se brief.  The trial court has entered findings of fact and conclusions of law that notice
of the affirmance was mailed to the wrong address.  We find, therefore, that Applicant is entitled to
an opportunity to file an out-of-time petition for discretionary review of the judgment of the Houston
[14th] Court of Appeals in Cause No. 14-02-1235-CR that affirmed his conviction in Case No.
877593 from the 177th Judicial District Court of Harris County, Texas.  Ex parte Riley,   S.W.3d 
 (Tex. Crim. App. No. AP-75,185, delivered June 7, 2006).  Applicant shall file his petition for
discretionary review with the Houston [14th] Court of Appeals within 30 days of the date on which
this Court's mandate issues.

Delivered: August 30, 2006
Do not publish